Citation Nr: 1745045	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals with short term memory loss.

2.  Entitlement to service connection for migraine headaches, including as secondary to TBI residuals.

3.  Entitlement to service connection for hand tremors, including as secondary to TBI residuals.

4.  Entitlement to service connection vision impairment, including as secondary to TBI residuals.

5.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) for the period prior to August 26, 2013, and higher than 70 percent for the period August 26, 2013 to April 11, 2014, and since May 15, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas and Detroit, Michigan.  A March 2012 rating decision by the Waco, TX RO granted service connection for PTSD and assigned an initial 50-percent rating, effective in May 2011.  A November 2012 rating decision by the Waco, TX RO denied service connection for TBI with short-term memory loss.  The Veteran perfected separate appeals of those determinations.  Subsequently, jurisdiction of the claims file was transferred to the RO in Detroit, MI due to the Veteran's relocation.  A December 2014 rating decision denied service connection for a seizure disorder.  An August 2015 rating decision granted an increased initial rating for PTSD from 50 to 
70 percent, effective August 26, 2013, and a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities as of that same date.  The August 2015 rating decision also granted a temporary total rating for the period April 12, 2014 to May 14, 2014 due to inpatient treatment/hospitalization.  The rating decision then rated the PTSD at 70 percent from May 15, 2014.

Although documentation in the claims file reflects that the Veteran has returned to TX, there is no indication that the claims file has been transferred from the jurisdiction of the Detroit, MI RO.

In December 2016, the Veteran testified a Board hearing before the undersigned via video conference with the Veteran sitting at the RO, and the undersigned at the Board's Central Office in Washington, DC.  A copy of the transcript of the hearing is in the claims file.

The issues of entitlement to service connection for hand tremors and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran sustained chronic residuals, including cognitive impairment, seizure disorder, and vision impairment, from in-service head and facial trauma.

2.  The evidence of record shows that for the period prior to January 29, 2013, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity.

3.  The evidence of record shows that for the period January 30, 2013 to April 12, 2014, and from May 15, 2014 to December 31, 2014, the Veteran's PTSD manifested with total occupational and social impairment.

4.  The evidence of record shows that from January 1, 2015 forward, PTSD has manifested with occupational and social impairment, with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for cognitive impairment as due to TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The requirements for entitlement to service connection for seizure disorder as due to TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  The requirements for entitlement to service connection for vision impairment as due to TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

4.  The requirements for an initial rating higher than 50 percent for PTSD for the period prior to January 30, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411.

5.  The requirements for a total rating for PTSD for the period January 30, 2013 to April 11, 2014 and from May 15, 2014 to December 31, 2014 are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1, 4.10, 4.16, 4.130, (DC 9411.

6.  The requirements for an initial rating higher than 70 percent for PTSD are not met, effective January 1, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duty to Notify and Assist

Prior to issuance of the November 2012 rating decision, via a July 2011 letter, VA provided the Veteran with notice.  No further notice is required regarding the downstream issue of a higher initial rating for PTSD as it stems from the grant of service connection, and no prejudice has been alleged.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports, and records provided by the Social Security Administration (SSA) are in the claims file.  Neither the Veteran nor her representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Service Connection

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Background

The bases of the Veteran's service connection claims are two instances of head or facial trauma she sustained in active service.  The first was a February 1993 incident ashore during liberty where she was struck in the head with a 2x4 board by an unidentified civilian assailant.  The second, which she asserts occurred around the same period of time, involved a rape by the sailor she was dating, where he punched her in the face during the assault.  In a statement submitted in support of her claim, the Veteran asserted that she blacked out for a few seconds after she was struck with the board.  An ambulance was dispatched, but she refused to get in.  Back aboard ship she was still in pain and felt really nauseated and dizzy.  She sought medical care the next day.  She had bad pain and a migraine, and-she asserted, it turned out that she sustained a concussion.  Within a week her balance was off, and she had to start wearing glasses.  (03/01/2012-VBMS-VA 21-4138)

The Veteran testified at the hearing that after the head trauma she started experiencing constant tinnitus, blurred vision to the point where she had to start wearing glasses, on-and-off head pain, and nausea.  She testified further that her current symptoms are recurrent pain at the back of the head, constant tinnitus, balance problems, occasional blurred vision, short-term memory issues, and daily seizures.  (12/15/2016 VBMS-Hearing Testimony)

STRs dated in February 1993 note the Veteran's presentation with a report that she had been hit on the back of the head with a board.  Physical examination revealed her to be alert and oriented x 3; pupils were equal and reactive to light; sensory and motor were intact, and quartination was good.  The assessment was a large superficial hematoma (7 cm) at the posterior of the head.  The treatment plan was to apply ice, take Ibuprofen as needed, and return the next morning.  At her follow-up the next morning, her pupils were still equal and reactive to light, and there was no decrease in sensory and motor function.  The examiner entered an assessment of posterior hematoma.  At the Veteran's examination for separation, she indicated on her July 1993 Report of Medical History that she had no prior history for eye trouble, headaches, dizziness, head injury, or periods of unconsciousness.  (12/23/1996 VBMS-STR-Medical, 3rd Entry, p. 18)  The July 1993 Report of Medical Examination For Separation reflects that all areas but scars were assessed as normal.  (12/23/1996 VBMS-STR-Medical, 2nd Entry, p. 2)

A December 2011 VA examination report reflects that the examiner noted that the purpose of the examination was for impaired vision secondary to in-service head trauma.  The examiner noted the Veteran's lay history as she reported it.  The only diagnosis noted by the examiner was refractive error with early presbyopia.  The examiner also noted the Veteran's history of blunt head trauma with residual headache/migraine with photophobia.  The examiner opined that the Veteran's reduced visual acuity was not due to in-service trauma but refractive error; but, her reported history of photophobia was most like due to head trauma.  (12/06/2011 VBMS-VA Examination, p. 22)

Discussion

Upon receipt of the examination reports, the AOJ recognized that additional examinations were needed.  The July 2012 TBI examination report notes that the Veteran claimed short-term memory loss.  (07/10/2012 VBMS-VA Examination, 
p. 3)  The Veteran reported a history of four prior concussions.  The first occurred when she was 11 years of age; the second in active service in 1992 when she was hit with the 2x4; the third during a fire in 2007; and, the fourth in 2009 due to a motor vehicle accident.  She reported that after she was hit with the 2x4 she lost consciousness for a few seconds, which was followed by amnesia for about 
30 minutes, and then increased headaches.  

The examiner noted the entries in the STRs as well as entries in the Veteran's 
VA outpatient records.  Based on the examination, the examiner opined either that the Veteran did not have a disorder as claimed, or that the disorder diagnosed is not a residual of the in-service head trauma.  Physical examination revealed normal muscle strength and tone, normal reflexes, and normal sensory.  Her gait and finger-to-nose were normal.  The examiner noted that a diagnostic test revealed no cognitive impairment, as the Veteran's results on the Montreal cognitive assessment were within the normal range.  The examiner opined that, based on his review of the medical records and the physical examination of the Veteran, while the Veteran sustained head trauma in 1993, she did not sustain a TBI.  The examiner noted the absence of any complaints of headaches after the injury, and the Veteran's denial of any prior loss of consciousness or head injury or headaches in 1993, to include upon separation.  As concerned the Veteran's assertion of short-term memory loss, the examiner noted that it was not found on examination.  (07/10/2012 VBMS-VA Examination, p. 21)  In this regard, the examiner noted that the Montreal cognitive assessment test score for the Veteran was 28/30 (with normal range being 26 or greater out of 30).

The AOJ asked the examiner who conducted the 2011 eye examination to provide an addendum that addressed the Veteran's claim of photophobia due to TBI.  The examiner noted that the Veteran reported a history of migraine headaches classic findings of potophobia/ hyperacusia preceded by blurred vision; and, that her symptoms started after the assault with the 2x4 and the sexual assault.  As concerned the Veteran's vision impairment, the examiner noted that the Veteran's entrance examination report noted vision of 20/50 and 20/25, both PH, which was consistent with a diagnosis of refractive error; and, that a refraction that resulted in 20/20 corrected was performed in 1991.  The examiner opined that any blurred vision was due to refractive error and not trauma.  The examiner opined further that a temporary blurring of vision prior to onset of a headache is likely related to stress.  The examiner noted that she was not a psychologist; so, she could not determine the source of the Veteran's stress.  (09/26/2012 VBMS-VA Examination)

VA outpatient records reflect that the Veteran's treating neurologist, Dr. HH, diagnosed the Veteran with clinical seizures related to frontal lobe epilepsy which was secondary to head injury in service.  (03/06/2015 VBMS-Medical Treatment-Government Facility, p. 2)  In a separate formal entry, Dr. HH noted that he had reviewed the Veteran's records, and he opined that the Veteran's reported injury likely caused a TBI and TBI-related focal seizure disorder, which was the Veteran's current issue.  (03/30/2015 VBMS-Medical Treatment-Government Facility)  Dr. HH provided another formal opinion that connected his opinion with the entries documented in the STRs.  (04/03/2015 VBMS-Third Party Correspondence)  The AOJ arranged another C&P examination.

The October 2015 examination report reflects that the examiner conducted a comprehensive review of the claims file and the Veteran's electronic records as part of the examination.  The VA examiner first found/diagnosed the Veteran with a TBI with a date of diagnosis of 1993.  However, the examiner's bottom line opinion was that the Veteran did not sustain any residual conditions attribute to an in-service TBI head traumas, and that the Veteran does not have a current seizure disorder or short-term memory loss due to the February 1993 in-service head traumas.  In support of this, the VA examiner cited neuropsychological testing performed in October 2015 and a normal CT of the head in 2007.  (10/28/2015 VBMS-C&P Exam-DBQ Neuro)

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician, neither is it required to automatically accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board finds that the weight of the evidence of record is against a finding that the Veteran has a currently diagnosed seizure disorder or a currently diagnosed short-term neurological memory loss disorder.  

As noted earlier, the Veteran asserted in her March 2012 statement that it turned out that she had a concussion as a result of being struck by the 2x4 in February 1992.  She did not state from whence she obtained that information.  Hence, the Board infers that her assertion is that medical authorities told her.  The Veteran is fully competent to report what medical personnel told her as concerns treatment she have received.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F. 3d at 1377.  Although competent, her lay reports still must be assessed for accuracy and credibility.  One of the Veteran's former shipmates, DMK, stated that he was a junior corpsman aboard the vessel.  He stated that the Veteran received treatment aboard another vessel, that she was told that she had a severe concussion, and that the Veteran continued to have symptoms.  (09/13/2013 VBMS-Buddy/Lay)

The Board finds that the weight of the evidence shows the Veteran's recall to be inaccurate and unreliable, and that the weight of the evidence is also against DMK's recall of the events.  Although DMK states that he was a corpsman, his statement does not at all imply that his information resulted from a personal examination of the Veteran while performing his medical duties, or that he obtained it from a review of her STRs at the time in question.  Hence, the Board assesses his statement as the statement of a layman rather than one with medical training.  The entries in the STRs were set forth earlier.  None of the related entries note any finding or diagnosis of a concussion, and neither do they note sequelae or continuous symptoms due to the head trauma.  As such, DMK was not informed of all of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that an examiner needs to be "informed of the relevant facts").  As such, the Board finds that overlooking of this information to be the fatal flaw in Dr. HH's opinion, which the Board finds less persuasive and worthy of very little weight, especially when compared to other relevant evidence of record, to include the examiners who conducted the October 2015 VA examination, Dr. W.

Dr. HH's April 2015 opinion noted the February 1993 findings documented in the STRs and then opined that they showed that the Veteran sustained a TBI which led to a seizure disorder.  He provided no rationale whatsoever to explain the fact that there was no evidence that the Veteran had experienced any subsequent symptoms, nor did he address the fact that the Veteran denied any loss of consciousness, etc., in July 1993, and that she was assessed neurologically normal at the July 1993 examination for separation.  With a rationale connecting or explaining the conclusion reach, the Board places little evidentiary weight on this piece of competent medical evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304 (stating that most of the probative value of a medical opinion comes from its reasoning).

On the other hand, Dr. W conducted an extensive review of the Veteran's history as noted in her records.  He noted that the Veteran had a very complicated medical and neurologic history.  Dr. W noted that the Veteran entered VA treatment in Texas in 2005, and that there was no mention of any history of TBI, seizure disorder, or cognitive complaints.  Those issues were first identified at the Saginaw, Michigan facility in 2013, which is where Dr. HH practiced.  Dr. W noted the Veteran's report in 2007 that she lost her first child to SIDS in 1997, became severely depressed, and was hospitalized in 2004 for severe depression and suicidal ideation where she was administered electroconvulsive treatment (ECT).  The Veteran reported memory loss secondary to her ECT.  Neurological examination in 2007 was negative for any balance or coordination problems, or dizziness.  Dr. W noted that it was not until 2013 in Michigan that the Veteran started complaining of rather significant and pervasive neurologic symptoms.

At the October 2015 examination, in addition to the two in-service head traumas, the Veteran also reported two post-service instances of head trauma: in 2008 a tree fell on her while she worked as a firefighter; and, in 2013 while at a gas station, she slipped on ice, fell, and struck the back of her head.  She denied any loss of consciousness on either occasion.  Dr. W noted that a subsequent EEG examination revealed no abnormalities.  The Veteran reported current complaints of blurred vision, which was getting worse over time.  She reported further that she was having trouble with her voice, poor concentration, problems with her thinking, making decisions, word finding, and generalized problems with memory and concentration.  After assessing for all of the criteria for TBI, see 38 C.F.R. § 4.124a, DC 8045, Dr. W found no chronic residuals due to a TBI.  He noted that the Veteran's motor activity was normal most of the time but was mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  Dr. W noted that an examination after the 2013 fall revealed Cranial Nerves II-XII were intact.  The Veteran had normal strength, sensation to light touch and reflexes were normal; she had impaired heel to toe gait but her lateral weave movements were normal and her regular gait was normal.  She had a negative Romberg.  Her rapid alternating movements were slightly slowed but coordination (heel to shin and finger to nose) were normal.  Standing balance was fair.

Based on his review of the Veteran's records and his examination of her, Dr. W opined that, while she reported many symptoms across the board of post-concussive syndrome, the symptoms were more likely related to her depression, anxiety, and PTSD rather than post-concussive, since the onset was many years after the initial trauma.  (2015 Examination report, p. 6, 8)  As concerned the Veteran's complaints of neurobehavioral effects which she deemed severe, Dr. W opined that they were recent issues and were not a problem after the initial TBI in 1993.  Id. at 7.  As concerned the issue of a seizure disorder, Dr. W noted that the Veteran's history of a seizure disorder was not well established, and the related records are contradictory.  He opined that the Veteran's spells may not represent a true seizure disorder; and, even if they are true seizures, the likelihood that they are related to mild TBI in 1993 is very small (<1%).  The Veteran's mental health history and ECT treatments are more likely related to her reported "spells" rather than the TBI history.  Id. at 8 (quotes in original).  Dr. W noted that the Veteran had undergone a neuropsychevaluation the same day as his examination.  His opinion summary was that, while the Veteran did have a mild TBI as a result of her injury in 1993, her current cohort of symptoms were relatively new, and are much more likely related to her depression, anxiety, and PTSD rather than her mild TBI in 1993.  Further, she had two additional TBIs more recently, but they also are unlikely related to her current symptoms.  Id.

Dr. W's findings and opinions are consistent with diagnostic tests administered to the Veteran.  An October 2015 neuropsychological screening of the Veteran reflects that the screener opined that, given the Veteran's history of multiple TBIs, which appeared to be mild in nature, and her known recovery from mild TBI, the results of the screening were not consistent with persisting cognitive sequelae of a TBI.  (02/09/2016 Legacy-CAPRI, 3rd Entry, p. 171-173)  The VA physician who referred the Veteran for the screening opined that the Veteran's concussion history was playing only a small-to-no role in her current symptoms presentation; and, that the Veteran's extreme mental health issues were the driving factor for her current symptoms.  Id. at 89.

In light of the above, the Board finds Dr. W's opinion and rationale more persuasive than Dr. HH's and places far more weight on it.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As noted in greater detail above, Dr. W appears to have had recorded and considered the relevant facts from the Veteran's relevant medical history, examined the Veteran - to include diagnostic testing, and provided a supporting rationale for the conclusion(s) reached.  

The Board notes the representative's assertions at the hearing that certain entries in the Veteran's medical records reflected symptoms of a concussion.  There was no indication that the representative has medical training.  Further, as set forth above, medical authorities who reviewed the Veteran's records, with the possible exception of Dr. HH, found no evidence of a concussion.  Without such training or first-hand experience of the event, the Board finds the representative's statements in this regard at not competent and have no weight.

As concerns the Veteran's claim of vision impairment due to the February 1993 head trauma, again the Veteran's recall is shown to be unreliable.  Although she is correct that she did not wear glasses when she enlisted, she had less than 20/20 vision.  As the eye examiner noted, the Veteran's refractive error was corrected in January 1991, which was well prior to her head trauma.  (See 12/23/1996 VBMS-STR-Medical, 3rd Entry, p. 4)  Further, the examiners opined that the Veteran's blurred vision was not due to head trauma but her refractive error.  Refractive error is not a disability for VA purposes per 38 C.F.R. § 3.303.

In sum, the Board finds that the weight of the evidence is against findings that the Veteran has current chronic residuals of cognitive impairment, seizure disorder, and vision impairment due to TBI.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  The Board now addresses the initial rating of the Veteran's PTSD.

PTSD Rating

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a rating of 50 percent.  38 C.F.R. § 4.130, DC 9411.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130. 

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  VA is to engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017)

Discussion

VA received the Veteran's claim in May 2011.  Historically, as noted in the earlier discussion of service connection, the Veteran's VA records reflect that she had been in the VA healthcare system for several years for treatment of significant chronic depression prior to that date.  Her treatment included ECTs after the death of her first child.  She had a significant history childhood sexual abuse prior to her entry into active service which was aggravated by her MST.  The Veteran reported symptoms of continually reliving the events, nightmares, and other symptoms.

The AOJ granted service connection prior to the Veteran undergoing her initial C&P examination.   Outpatient records dated in April 2011 note the Veteran's long history of depression which had been treated with various medications and ECT.  She reported that she was functioning well on a day-to-day basis, but she still had a certain level of depression despite her medications.  Mental status examination revealed her as casually dressed and cooperative with fair eye contact.  Her mood was fair, affect congruent, speech normal, and there were no psychomotor abnormalities.  She denied any suicidal or ideation or psychotic symptoms.  The examiner entered a diagnosis of major depression.  (07/22/2011 VBMS-Medical Treatment-Government Facility, p. 20-21)

The December 2012 examination report (12/21/2012 VBMS-VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted diagnoses of recurrent major depressive disorder and chronic PTSD, and that the symptoms of the two overlapped.  The Veteran reported that she lived with her husband and three children, twins age 13, and a 
9-year old.  She reported that her relationship with her family had improved, as earlier her relation hip with her children was strained by her lack of bonding with the children when they were younger due to work, psychiatric conditions, and irritability.  She reported continuing nightmares, difficulty being in crowds, and avoidance of intimacy with her husband.  She also avoided movies or TV shows that depict sexual or physical violence, and she did not allow her husband to touch her in private places.  The Veteran reported that she had refused psychotherapy because she feared that it would cause a setback.  She reported further that it was difficult for her to remember to take her medication and to consistently take it, as she negatively associated taking her medication with past suicide attempts via pills.  The examiner noted the Veteran's current symptoms to be depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and suicide ideation.

The Board notes the examiner's finding that the Veteran's symptoms included suicide ideation.  The Court of Appeals for Veterans Claims (Court) has noted that, "[T]he presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Bankhead, 
29 Vet. App. at 20; see id. (affirming that suicidal ideation does not require suicidal intent, a plan, or prepatory behavior).  Nonetheless, at the time of the examination, and later, the Veteran was still working full time.  Indeed, the Veteran reported that she worked as a contract worker for a major computer manufacturer, she got along well with her co-workers and bosses, and that they "love me."  She also voiced a desire to take more college courses and obtain permanent employment, and the examiner noted that she was capable of managing her financial affairs.  The examiner did not note any deficiency with activities of daily living.  (12/21/2012 VBMS-VA Examination, p. 9)

In light of the above, the Board finds that the Veteran's impairment due to her symptomatology more nearly approximated the assigned 50-percent rating for the period prior to January 30, 2013.  38 C.F.R. §§ 3.400, 4.1, 4.10, 4.130, DC 9411.  Indeed, the Veteran was working and performing at moderate to high level - noting that she goes above and beyond.  Although report strained relationships with her 
3 children, the Veteran noted improved/better social inactions overall.  As noted earlier in the Introduction, the August 2015 rating decision granted an increase from 50 to 70 percent and a TDIU, effective August 26, 2013.  The Board finds that the Veteran's impairment more nearly approximated 70 percent in late 2012.

Records provided by SSA reflect that, contrary to the Veteran's reports at the December 2012 VA examination, her husband reported that the Veteran had interpersonal conflict in her work place over the prior 10 years, and that it was to the point to where she did not want to work as a result.  He also reported that the Veteran neglected her personal hygiene, as she showered only when asked, and that she really was not functioning financially.  He handled all financial affairs.  (11/21/2014 VBMS-SSA, p. 27, 33)  The SSA determined the Veteran to be disabled as of November 15, 2012.  Id. at 2.

Non-VA records which were made available to the SSA and VA note that the Veteran was admitted for treatment in January 2013 when she was found non-responsive at home.  She was diagnosed as having experienced a severe hypoglycemic reaction due to using too much insulin.  (11/21/2014 VBMS-SSA, 
p. 89-90)  Due to the Veteran's history, a behavioral health consultation was conducted during her hospital stay.  The Veteran reported that she felt sad most of the time; often felt overwhelmed; had feelings that her life was hopeless without much of a future; and that she battled suicide thoughts on a daily basis, though she denied any specific suicidal plan or intent.  Mental status examination revealed the Veteran as casually groomed and cooperative.  Her speech was delivered in a monotone, but it was extremely detailed and somewhat circumstantial.  There was no thought disorder, and the Veteran's affect was sad and mildly anxious.  She admitted to feelings of hopelessness, helplessness, and of recurrent thoughts that she would be better off dead.  She was fully oriented.  The examiner diagnosed severe recurrent major depressive disorder and PTSD.  Id. at 87-88.

A subsequent VA self-admission in April 2014 for suicidal ideation revealed that the January 2013 overdose of insulin was not an accident but in fact was a suicide attempt.  (08/28/2015 Legacy-CAPRI, 2nd Entry, p. 543)  The Veteran reported that she prayed to die daily.  Although she denied that she had a specific intent or plan, she reported that she had been thinking more of how to commit suicide.  (Id. at 530.)

In light of the evidence of the Veteran's chronic suicidal ideation and actual attempt in January 2013, the Board finds that the Veteran's impairment was total, effective January 30, 2013.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.  As noted earlier, the Veteran was granted a temporary total rating due to hospitalization from April 12, 2014 to May 14, 2014.  The Board, however, finds that the evidence of record, affording the Veteran the benefit of the doubt, supports continuing the total rating for the remainder of 2014, as the Veteran was admitted again in July 2014 and flagged as high risk for suicide.  (08/28/2015 Legacy-CAPRI, 2nd Entry, p. 3)

VA outpatient records note that in the early part of January 2015, the Veteran's husband was in the process of divorcing her, she was estranged from her children, and she was homeless.  Nonetheless, she was coping well with her situation, as she lived with a friend, felt safe, and denied any suicidal or homicidal ideation, intent or plan.  The Veteran's friend was an accountant, and the Veteran seemed to appreciate her involvement.  (02/09/2016 Legacy, 3rd Entry, p. 271 et seq)  These records show that the Veteran retained capacity to form a relationship, and that she was functioning independently, her circumstances considered.  Further, in November 2015, the Veteran requested that she be prescribed a method of contraception, which suggested a renewed interest in dating.  Id., p. 168.  She continued to deny any suicidal or homicidal ideation and, in December 2015, she reported that her children had asked if they could come and visit.  As a result, the Veteran planned to move to a larger apartment.  The examiner opined that she was not a risk to herself or others.  Id.at 151, et seq.  In January 2016, the Veteran reported that she still was struggling with the final stages of her divorce, to include financial strife with her ex-husband, but she still had not experienced any suicidal or homicidal ideation, plan, or intent since July 2014.  She also reported that she had a recent relationship where she felt loved for the first time.  Unfortunately, she felt taken advantage of in the end.  Id. at 40.  The Board finds that these and the earlier entries set forth above show that, from January 1, 2015, the Veteran's impairment from her PTSD more nearly approximated occupational and social impairment with reduced reliability in most areas, and a 70-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.

As noted, the August 2015 rating decision granted a TDIU, effective August 26, 2013.  The Board's allowance of a total rating as of January 30, 2013 subsumes that action as a 100 schedular rating is the greater benefit.

As discussed above at length, the Board has reviewed the entire initial rating period on appeal and allowed staged ratings where indicated by the evidence of record and afforded the Veteran the benefit of the doubt where indicated by the evidence.


ORDER

Service connection for TBI residuals with short term memory loss is denied.

Service connection for TBI residuals with cognitive impairment is denied.

Service connection vision impairment, including as secondary to TBI residuals, 
is denied.

An initial rating higher than 50 percent for PTSD for the period prior to January 30, 2013 is denied.

A 100 percent rating for PTSD for the period from January 30, 2013 to April 11, 2014, and from May 15, 2014 to December 31, 2014 is granted, subject to the law and regulations governing the award of monetary benefits.

A rating higher than 70 percent for PTSD for the period from January 1, 2015 
is denied.



REMAND

The General Counsel, VA, has determined that service connection may be granted for familial diseases or conditions that may have preexisted active service but manifestations in service indicated aggravation, if the evidence supports it.  VAOPGCPREC No. 82-90 (July 18, 1990), 56 Fed. Reg. 45,711 (1990).  The Veteran was noted to have hand tremors when she entered active service.  Further, she was prescribed medication for it during her active service.  She has a current diagnosis of essential benign tremor.  Hence, further medical input is needed to determine if the disorder increased in severity during her active service.

The examination reports of record, especially the October 2015 VA neurologic examination, reflect that VA examiners have opined that the Veteran's migraine headaches, which existed prior to her service, are related to her mental health symptoms.  The examination reports, however, are not clear as to whether the headaches are part of the Veteran's service-connected PTSD symptomatology, or are an independent entity that may have been aggravated by her PTSD.  Her neurologic area was assessed as normal at her enlistment examination.  Hence, she is presumed to have been in sound condition headaches-wise when she entered active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to the examiner who conducted the October 2015 neurologic examination.  Ask the examiner to review the claims file and opine on the following:

a. Tremors:  Is there at least a 50-percent probability that the Veteran's currently diagnosed essential benign tremor disorder is causally connected to the hand tremors for which she was treated in active service as documented in the STRs, or otherwise incurred in active service?

b. Headaches:  Does the Veteran have headaches that are caused or aggravated by her PTSD-related symptomatology or does she have a migraine headaches disorder that exists as an entity independent of her PTSD?  

If she has a migraine headaches entity that is independent of her PTSD, did it clearly and mistakable exist prior to her active service?  If the answer is yes, is it there clear and unmistakable evidence that it was not aggravated by active service?  That is - is there clear and unmistakable evidence that it did not increase or that any increase was due to the natural progress of the disease?

If the examiner opines that an independent migraine headaches disorder clearly and unmistakably did not increase in severity during active service, or any increase was clearly and unmistakably due to the natural progression of the disorder, then is there at least a 
50-percent probability that the Veteran's PTSD chronically worsens her migraine headaches disorder?

For both inquires, the examiner is asked to provide a comprehensive rationale for any opinion rendered.  If the 2015 VA examiner is not available, request an appropriately qualified VA clinician(s) to review the file and provide the above requested opinions.  

2.  After the above is complete, readjudicate the issues remaining on appeal.  If the decision remains adverse to the Veteran, issue her and her representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


